Bartol, J.,
delivered the opinion of this Court.
This being an appeal from orders of the Circuit Court granting injunctions, it must be determined upon the allegations of the bill.
These are substantially that the appellee, on the 28th day of April, 1864, rented from Hugh Gelston, one of the appellants, two pieces of property in the city of Baltimore, fronting on Baltimore and Charles streets, for the term of one year from the 1st day of July, 1864, at the rate of $135 per month, by an agreement which is alleged to be in writing under seal, but is not produced or exhibited with the bill.
That the lease was renewed by a written memorandum, not under seal, on the 11th day of April, 1865, for a further term of one year from the 1st day of July, 1865, for the same rent. This memorandum is not exhibited with the bill.
That he has béen in possession of the property for ten years at least, under leases from Gelston, and with the understanding that Gelston would from time to' time renew the current lease to the complainant, upon his giving him the same rent he might be able to obtain from other parties. That Gelston did, during the year 1865, and after the signing of the memorandum of lease above referred to, agree to let him retain the possession of the property from the 1st day of July, 1866, to the 1st day of July, 1867, upon the same terms as those already set forth, and that he would give him a memorandum to that effect, during the term of the running lease; that is to say, at the usual time of renewal, on or about the month of April, 1866.
The bill further charges that Gelston refused to put in writing a memorandum of this last agreement, upon the ground that he had executed a lease to Wolf M. Meyenberg of the same promises, to commence on the 1st day of July, 1866.
That the agreement between Gelston and the com*342plainant was known to Meyenberg at the time he procured the lease from Gelston.
The bill charges that after giving notice to the complainant to quit, Gelston, at the instigation of Meyenberg, resorted to a summary proceeding at law to eject the complainant from the premises at the expiration of his term, under the written memorandum of lease. That the-cause recently came on for hearing before the Court of Common Pleas of Baltimore city, which Court “ decided that there was merely an agreement to lease, and that such agreement was not binding in law, and the judgment of the Court was therefore against the complainant.” That he has filed a motion for a new trial in that Court.
The bill prays for a specific performance by Gelston of his said contract, that he may be restrained from enforcing his judgment, and that Meyenberg may be restrained from going into possession of the premises, and may discover and produce his paper title, and for general relief.
Upon this bill the injunction was ordered as prayed on the 26th day of September, 1866 ; bond was filed and approved, and the writ of injunction issued on the same day.
Afterwards an amended bill was filed by the complainant on the 5th day of October, 1866, charging that Gelston and Meyenberg by their attorneys are now pressing for an argument of the motion for a new trial in the Court of Common Pleas, and have obtained an order of that Court fixing that motion for hearing oji Saturday next, the 6th of October ; and praying for 'an injunction to restrain Gelston and Meyenberg from proceeding with the cause in the Court of Common Pleas; on appeal, or attempting to argue, or have disposed of, the motion for a new trial.
On this amended bill an order was passed, on the 5th day of October, granting the injunction as therein prayed.
From these orders the respondents, after filing their answers to the bill and amended bill, have taken this *343appeal, which, presents for our consideration the question whether there was sufficient ground for granting relief by injunction.
It is well established, that where the object of a bill in equity is to obtain the specific performance of a contract, and the writ of injunction is asked for as ancillary thereto, the writ cannot be maintained unless the case presented by the bill would authorize a Court of Equity to enforce the contract. Geiger & Patterson vs. Green, 4 Gill, 472 ; Allen vs. Burke, 2 Md. Ch. Dec., 534.
Here the whole case of the complainant rests upon the alleged contract of Gelston to execute a lease of the premises for the year beginning on the first day of July, 1868.
The contract as alleged in the bill was that Gelston, during the year 1865, “ agreed to let him retain the possession of the property from July 1st, 1866, to July 1st, 1867, upon his giving Gelston the same rent he might be able to obtain from other parties.”
It has been repeatedly ruled by this Court that “ every agreement to merit the interposition of a Court of Equity to enforce it, must be fair, just, reasonable, bona fide, certain in all its parts, mutual, &c., and if any of these ingredients be wanting, Courts of Equity will not decree a specific performance.” 6 G. & J., 439 ; 4 Md. Rep., 459 ; 5 Md. Rep., 35 ; 20 Md. Rep., 500.
How the alleged contract as it is stated in the bill seems to us to be wanting in two essential qualities, viz: certainty and mutuality.
The rate of rent to be paid is not certain or definite. It was “ as much as any one else would pay.” That could not be certainly ascertained; it was not practicable to know how much another would give. In Bromley vs. Jefferies, 2 Vernon, 415, it was held that such a stipulation in an agreement rendered it void for uncertainty. See also Abeel vs. Radcliff, 13 Johns., 297.
There was no obligation upon the appellee to continue *344i& possession of the premises, or to pay any particular rent; the contract as stated did not bind him to continue as tenant of Gelston, hut left him with the option to accept or refuse the lease; it was therefore wanting in mutuality, and cannot be enforced at the option of the party who was not himself hound. In 1 Sch. & Lef., 18, Lord Redesdale said, “this would not be equity, that a party not bound by the agreement itself, should be permitted at bis option, ¡and when he finds it to bis advantage to do so, to compel the other party to perform, when if the advantage was the other way, he could not himself he coerced to performance on his part.” See also Duvall vs. Myers, 2 Md. Ch. Dec., 401.
(Decided 28th June, 1867.)
It follows from what has been said that in our opinion the appellee was not entitled to the relief prayed, and that the Circuit Court erred in granting the injunctions upon the bill and amended bill.
We deem it proper to add further that in the opinion of this Court, the appellee was entitled to avail himself of whatever equitable right or claim he might possess under a contract for the renewal or extension of his lease, in defence of the summary proceedings instituted against him by bis landlord before the Justice of the Peace and in the Court of Common Pleas on appeal, and if determined against him in that tribunal be is not entitled to resort to a Court of Equity for relief. 8 G. & J., 340 ; 5 Gill, 383 ; 8 Gill, 433 ; 17 Md., 188.
A decree will be signed reversing the orders of the Circuit Court appealed from with costs to the appellants and dismissing the hill.

Orders reversed and bill dismissed.